Order denying motion to strike out the separate and distinct defenses contained in defendant’s answer and to grant judgment for plaintiff on the pleadings reversed upon the law and the facts, with ten dollars costs and disbursements, motion granted, with ten dollars costs, and judgment directed for plaintiff, with costs. “ The mortgage clause is the standard provided by Schedule M of section 258 of the Real Property Law; * and as construed by subdivision 2 of section 254 of that law,† the default in payment of an installment of principal on the day whereon it is made payable accelerates the due date of the *848entire principal of the mortgage. (Besas v. Slobodoff, 129 Misc. 205.)” (More Realty Corp. v. Mootchnick, ante, p. 705, decided by this court January 29, 1931.) Appeal from order denying motion for reargument dismissed, as such an order is not appealable. (Young v. Corning, 183 App. Div. 923.) Lazansky, P. J., Kapper, Carswell, Seudder and Davis, JJ., concur.

 Amd. by Laws of 1917, chap. 681.— [Rep.


 Amd. by Laws of 1917, chap. 682, and Laws of 1930, chap. 150.— [Rep.